           Case 1:21-cv-05839-ER Document 40 Filed 09/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JANE DOE,

                              Plaintiff,
                                                                    ORDER
              – against –
                                                                 21 CV 05839 (ER)
THE TRUSTEES OF COLUMBIA
UNIVERSITY IN THE CITY OF NEW
YORK; KEVIN PITT; ALYSSA
ANZALONE-NEWMAN; KRISTIN
COLLADO,


                              Defendants.

RAMOS, D.J.:


     Defendants’ proposed briefing schedule for its motion to dismiss is approved:

Defendants’ motion to dismiss is due October 13, 2021; Plaintiff’s opposition to the motion to

dismiss is due November 24, 2021; and Defendants’ reply in further support of the motion to

dismiss is due December 17, 2021. Discovery is stayed pending adjudication of the motion to

dismiss.

     As default judgment is not appropriate and summary judgment is premature, Defendants

need not respond to Plaintiff’s three letters but should instead proceed with its motion to

dismiss.

SO ORDERED.

Dated:        September 15, 2021
              New York, New York
